                                          Case 5:19-cv-04749-VKD Document 42 Filed 04/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     DIVINO GROUP LLC, et al.,                           Case No. 19-cv-04749-VKD
                                                        Plaintiffs,
                                   9
                                                                                             ORDER GRANTING IN PART
                                                  v.                                         PLAINTIFFS’ MOTION FOR LEAVE
                                  10
                                                                                             TO FILE SUR-REPLY
                                  11     GOOGLE LLC, et al.,
                                                                                             Re: Dkt. No. 38
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendants Google LLC and YouTube, LLC move to dismiss plaintiffs’ second amended

                                  15   complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) and 47 U.S.C. § 230(c). Dkt. No.

                                  16   25. That motion relies heavily on Prager Univ. v. Google LLC (Prager I), 17-CV-06064-LHK,

                                  17   2018 WL 1471939 (N.D. Cal. Mar. 26, 2018). Shortly after plaintiffs filed their opposition to the

                                  18   motion to dismiss, the Ninth Circuit issued its ruling affirming Prager I. Prager Univ. v. Google

                                  19   LLC (Prager III), 951 F.3d 991 (9th Cir. 2020). Defendants’ reply brief in support of their motion

                                  20   to dismiss relies heavily on the Ninth Circuit ruling. Dkt. No. 37.

                                  21          Plaintiffs now move for leave to file a sur-reply to address the Ninth Circuit’s Prager III

                                  22   decision, as well as “newly acquired evidence” that plaintiffs say support their claims. Dkt. No.

                                  23   38 at 2. Local Rule 7–3(d) states: “Once a reply is filed, no additional memoranda, papers or

                                  24   letters may be filed without prior Court approval . . . .” The Court finds it appropriate to permit

                                  25   plaintiffs to file a sur-reply to address Prager III, but not to brief “newly acquired evidence” that is

                                  26   not referenced in the operative complaint that is the subject of defendants’ motion to dismiss.

                                  27   Moreover, as Prager III affirms the district court’s decision, plaintiffs should only require a short

                                  28   sur-reply to address the Ninth Circuit’s decision in that case.
                                          Case 5:19-cv-04749-VKD Document 42 Filed 04/21/20 Page 2 of 2




                                   1           Plaintiffs may file a sur-reply of no more than 5 pages responding only to defendants’

                                   2   arguments concerning Prager III by April 28, 2020.

                                   3           Plaintiffs’ request to convert their opposition to defendants’ motion to dismiss into a

                                   4   summary judgment motion is denied. Plaintiffs’ further request that the Court set a case

                                   5   management conference is also denied. The hearing schedule remains as ordered in Dkt. No. 32

                                   6   pursuant to the parties’ earlier stipulation.

                                   7           IT IS SO ORDERED.

                                   8   Dated: April 21, 2020

                                   9

                                  10
                                                                                                     VIRGINIA K. DEMARCHI
                                  11                                                                 United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
